Citation Nr: 0519566	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-34 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to September 18, 2002, 
for the award of service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1984.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of October 2003 
rendered by the Indianapolis, Indiana, Regional Office (RO) 
of the Department of Veterans Affairs (VA), whereby service 
connection for a left knee disability was granted effective 
as of September 18, 2002.  The veteran thereafter indicated 
disagreement with the assignment of that effective date, and 
this appeal ensued.

A personal hearing was held before the undersigned acting 
Veterans Law Judge, by means of video teleconferencing, in 
May 2005.  A transcript of that hearing has been associated 
with the veteran's VA claims file.

Issue not on appeal

In a statement dated in November 2004 (Statement of 
Accredited Representative in Appealed Case), the veteran's 
representative appears to be raising the issue of clear and 
unmistakable error in a December 1984 RO decision.  This 
matter has not been developed for appellate consideration, 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Service connection for a left knee disability was most 
recently and finally denied by rating decision in June 1991.  
The veteran did not appeal this decision within the time 
allowed by law and regulations.

2.  The date of receipt of the veteran's reopened claim for 
service connection for a left knee disability was September 
18, 2002.

3.  In October 2003, the RO granted service connection for a 
left knee disability effective as of September 18, 2002.

4.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for a left knee disability submitted to VA between 
the time the veteran's claim was previously and finally 
denied in June 1991 and the date of receipt by VA of his 
claim to reopen, September 18, 2002.


CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than September 18, 2002, for the award of service connection 
for a left knee disability.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155(c), 3.157, 3.400(q)(1)(ii) and (r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than 
September 18, 2002, for the award of service connection for 
his left knee disability.  He alleges, essentially, that the 
appropriate effective date is the day following the date he 
separated from active service in September 1984, and he notes 
that he filed a claim for service connection immediately upon 
his service separation.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a November 2004 letter, the RO informed the 
veteran what evidence he would have to submit in order to 
prove his claim for an earlier effective date.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the November 2004 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, and medical records from a VA 
facility, and that it would request private treatment 
records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
November 2004 letter told the veteran to send the RO any 
private treatment records, or to complete a separate form for 
each provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the November 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the veteran is not prejudiced by such 
failure.  The general instructions in this letter clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, the veteran has not 
contended that he was prejudiced by the November 2004 letter 
not specifically requesting that he submit any evidence in 
his possession that pertained to his claim.   Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notices prior to the initial decision in 
October 2003, it is determined that he is not prejudiced by 
such failure.  For one thing, the veteran has not contended 
that he was prejudiced by the RO's timing of the 
aforementioned notices.   Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  Also, there are no outstanding 
records to obtain.  When the appellant has provided 
information about where he was treated for his left knee, VA 
has obtained the records.  Thus, it is determined that the 
veteran was not prejudiced by the timing of the notices 
contained in the November 2004 VCAA letter.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Pertinent law and regulation

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 38 
C.F.R. § 3.157, as in this case, shall be the date of receipt 
of the reopened claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(q)(1)(ii) and (r) (2003).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim. 38 C.F.R. § 3.155 (2004).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003). The decision 
does not become final, however, unless the veteran is 
notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2004).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2004).

Factual background

The veteran filed his original claim seeking service 
connection for a left knee disability in September 1984, 
immediately upon his discharge from active service.  
Following review of medical evidence that included the 
veteran's service medical records and the report of an 
October 1984 VA examination, the RO denied the veteran's 
claim.  The RO noted that the veteran's service medical 
records showed that he had injured his left knee in 1980, 
that he was given whirlpool therapy, that the condition 
resolved, and that he was returned to full duty.  It was also 
noted that, on VA examination, the knee was essentially 
normal, with flexion ranging from 0 (zero) degrees to 135 
degrees, and with normal X-rays.  The RO concluded that, in 
the absence of an in-service chronic condition and the 
resolution of acute trauma, service connection was not 
established.  

The veteran was notified of this rating decision and of his 
appeal rights by letter dated December 18, 1984.  He did not 
appeal this decision within the time allowed by law and 
regulations.

In October 1990, the veteran submitted to the RO a VA Form 
21-4138, Statement in Support of Claim, in which, in 
pertinent part, he requested service connection for an in-
service left knee injury.  In a June 1991 rating decision, 
the RO noted that service connection had previously been 
denied for a left knee disability on the basis that no 
residuals of an in-service injury had been shown at the time 
of the veteran's release from active service in September 
1984.  The RO also noted that the evidence received since the 
prior denial of his claim was an outpatient treatment report 
dated in September 1988 from Grissom Air Force Base showing 
that he had injured his left knee playing basketball, and 
that the impression was possible mild meniscus tear.  The RO 
concluded that no new and material evidence had been 
furnished to show that the veteran had developed a chronic 
left knee disability during his period of active service; the 
September 1988 medical report reflecting a subsequent injury 
was not material to the issue of service connection.

The veteran was notified of this rating decision and of his 
appeal rights by letter dated June 26, 1991.  He did not 
appeal this decision within the time allowed by law and 
regulations.

In January 1995, the veteran filed claims of entitlement to 
service connection for several disabilities unrelated to the 
left knee.  In May 2002, he filed a claim of entitlement to 
service connection for foot fungus.

In September 2002, the veteran submitted a VA Form 21-526, 
Statement in Support of Claim, in which he requested that his 
claim for service connection for his left knee condition be 
reopened.  This form was received by the RO, as indicated by 
date stamp, on September 18, 2002.

Subsequent to September 18, 2002, medical records compiled 
pursuant to Reserve service in 1991 were associated with the 
claims file, as was a private medical statement dated in 
March 2003 whereby a current left knee disability was noted.  

In an October 2003 rating decision, the RO granted service 
connection for a left knee disability, effective as of 
September 18, 2002.  The veteran was thereafter accorded a VA 
examination in October 2003 and VA outpatient medical 
treatment in April 2004.  In addition, a report of left knee 
surgery conducted at a private medical facility in October 
1990 was associated with the veteran's claims file on January 
21, 2004, as indicated by date stamp.

Analysis

The veteran's left knee disability has been service connected 
since September 18, 2002.  As noted above, he essentially 
contends that service connection should be effective from 
September 15, 1984, which is the first day following his 
separation from service.  It has also been contended that he 
had submitted new and material evidence in 1991, when the RO 
denied his request to reopen his claim for service connection 
on the basis that no new and material evidence had been 
submitted.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's left knee disability hinges on 
two factors: date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400 et seq. (2004).

In this case, the veteran's original claim seeking 
entitlement to service connection for a left knee disability 
was denied by RO in an unappealed rating decision in December 
1984.  The last final decision was the June 1991 rating 
decision, the appeal of which was likewise not perfected.  
The record shows that the veteran was properly advised of 
these decisions and of his appellate rights.  Because he did 
not initiate an appeal with regard to either rating decision, 
these rating decisions became final by operation of law.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302(a), 
20.1103.  While the veteran, through his representative, 
appears to be challenging these decisions (and in particular, 
the June 1991 decision) on the premise that they were clearly 
and unmistakably erroneous, claims arising on that premise 
have not been adjudicated by the RO as of this date, and are 
not before the Board.  The December 1984 and June 1991 rating 
decisions, accordingly, are to be considered final decisions.

In view of the foregoing, the Board must review the evidence 
to determine whether a request to reopen the previously 
denied claim of service connection for a left knee disability 
was filed after June 1991, the date of the last final RO 
decision on the issue of the veteran's entitlement to service 
connection for a left knee disorder, and before the current 
effective date of the award in question, September 18, 2002.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant in 
order to determine, or even to infer, what claims have been 
filed].

After a careful review of the record, the Board concludes 
that no communication was received from the veteran that may 
be considered to be a claim of entitlement to service 
connection for a left knee disability, including a request to 
reopen the previously-denied claim, between June 1991 and 
September 18, 2002.  The veteran has pointed to no such 
communication during that period.  While he submitted several 
requests for service connection during that period, such 
requests pertained to disabilities other than a left knee 
disorder.  

In view of that, it is also noted that the provisions of 38 
C.F.R. § 3.157, whereby the date of a VA hospitalization or 
examination may be accepted as an "informal claim," which 
under section 3.155(c), may then be accepted as the claim to 
reopen provided that the formal claim is filed within a year 
after such date, is not for application; no VA 
hospitalization or examination is shown to have taken place 
during the relevant period.  

Furthermore, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for a left knee disorder between the time his 
claim was previously denied in June 1991 and when he next 
communicated with VA in September 2002.

As noted elsewhere in this decision, the veteran has alleged 
that the effective date for the award of service connection 
for his left knee disability should be the day following his 
separation from service in September 1984.  However, his 
service medical records were considered by the RO when it 
denied his claims in December 1984 and June 1991, and cannot 
now be used as a basis to award an earlier effective date for 
service connection for a left knee disability, inasmuch as 
they could not thereafter constitute new and material 
evidence, or thereby serve as the basis to reopen a denied 
and final claim.  

The veteran in essence is asking that the Board establish an 
effective date prior to the dates of his unappealed claims 
for those benefits.  The Board, however, has no authority to 
disregard prior final RO decisions in the absence of a 
showing that any such decision was clearly and unmistakably 
erroneous.  As discussed above, a claim of clear and 
unmistakable error in a prior RO decision must be raised at 
the RO level, adjudicated by the RO, and an unfavorable 
decision appealed to the Board.  There has been no such claim 
by the veteran or decision by the RO in this case with regard 
to either the December 1984 or June 1991 rating decisions 
wherein benefits for a left knee disability were denied.  The 
Board, accordingly, has no jurisdiction over any such claim 
at this time.  See 38 C.F.R. § 20.200 (2004) [an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.]

In sum, the Board has decided this case based on its 
application of this law to the pertinent facts.  As discussed 
above, service connection for a left knee disability was 
previously and finally denied in 1984 and 1991.  Upon receipt 
of additional evidence in 2002, service connection for a left 
knee disorder was granted as of the date of receipt by VA of 
the veteran's request to reopen his claim, September 18, 
2002.  There is no evidence that a claim, either formal or 
informal, was filed subsequent to June 1991 and prior to 
September 18, 2002.

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's left knee disability any earlier 
than September 18, 2002, the date of receipt of his reopened 
claim for this disability.  The appeal is therefore denied.


ORDER

An effective date earlier than September 18, 2002, for the 
award of service connection for a left knee disability is 
denied.




	                        
____________________________________________
	WILLIAM STEYN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


